DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks filed on 12/16/2021, with respect to the rejection(s) of claims 1-11 under a statutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the non-statutory double patenting.
	Regarding claim 1, applicant’s argument is the limitation “intermediate image data” of the Patent No. 10,911,638 B2 is different of limitation “image data” of the instant application.
In response: Regarding claims 1, 10 and 11 of instant application 2021/0152712 A1 with all limitations disclose by limitations of Patent US 10,911,638 B2 as listed above table. Although claims 1, 10 and 11 limitations of patent US 10,911,638 B2 disclose more specific with “intermediate image data”. Other words, limitations of claims 1, 10, and 11 of instant application 2021/0152712 A1 are broader than limitations of Patent US 10,911,638 B2. But all limitations of instant application 2021/0152712 A1 disclose by limitations of patent US 10,911,638 B2.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,911,638 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the main different between claim 1 of instant application and claim 1 of the Patent is “processing image data” and “processing intermediate image data” respectively. Although claim 1 of U.S. Patent No.10,911,638 B2 with limitation “processing intermediate image data”, it does not define specifically time when to process image data. Thus, processing intermediate image data can be any time, which is still read on as “processing image data” in limitation of instant application.

Instant application 2021/0152712 Al
Patent US 10,911,638 B2
Claim 1
Claim 1
A non-transitory computer-readable
recording medium for an information
processing apparatus, the information processing apparatus having a controller,
a printer being connected to the
information processing apparatus, the
recording medium containing computer-

supporting program corresponding to the
printer connected to the information
processing apparatus, the supporting
program causing, when executed by the
controller, the information processing
apparatus to perform:

recording medium for an information
processing apparatus, the information processing apparatus having a controller,
a printer being connected to the
information processing apparatus, the
recording medium containing computer-

supporting program corresponding to the
printer connected to the information
processing apparatus, the supporting
program causing, when executed by the
controller, the information processing
apparatus to perform:

Receives a printing command to cause the printer to execute printing of an image, a receiving process of receiving a process setting used for processing image data generated by the general-use printing program, the image data indicating an image subjected to be printed in accordance with the printing command, the general-use printing program being a program implemented in an operating system of the information processing apparatus in advance;
when a general-use printing program
receives a printing command to cause the printer to execute printing of an image, a receiving process of receiving a process setting used for processing intermediate image data output from the general-use printing program, the intermediate image data being image data indicating an image subjected to be printed in accordance with the printing command, the general-use printing program being a program implemented in an operating system of the information processing apparatus in advance;
an image data processing process of
generating a processed image data which

based on the process setting is applied;

process of generating a processed

intermediate image data to which a
process based on the process setting is
applied;

whether a condition for restricting printing
based on the processed image data is
satisfied; and
a determining process of determining
whether a condition for restricting printing
based on the processed intermediate image data is satisfied; and
a restricting process of executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied.
a restricting process of executing a first process of restricting printing based on the processed intermediate image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed intermediate image data when determining that the condition is not satisfied.



Claim 10
Claim 10
An information processing apparatus having a controller, wherein a supporting program corresponding to a printer 


when a general-use printing program, which is implemented in an operating system of the information processing apparatus in advance, receives a printing command to cause the printer to execute printing of an image, a receiving process of receiving a process setting used for processing intermediate image data output from the general-use printing program, the intermediate image data being image data indicating an image 

an intermediate image data processing process of generating a processed intermediate image data which is the intermediate image data to which a process based on the process setting is applied; 
a determining process of determining whether a condition for restricting printing based on the processed image data is satisfied; and
a determining process of determining whether a condition for restricting printing based on the processed intermediate image data is satisfied; and
a restricting process of executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied.
a restricting process of executing a first process of restricting printing based on the processed intermediate image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed intermediate image data when determining that the condition is not satisfied.




Claim 11
A method of controlling an information processing apparatus having a controller, a printer being connected to the information processing apparatus, a supporting program corresponding to the printer being implemented in the information processing apparatus, an operating system of the information processing apparatus having a general-use printing program which is implemented in the operating system in advance, wherein the method includes: 
A method of controlling an information processing apparatus having a controller, a printer being connected to the information processing apparatus, a supporting program corresponding to the printer being implemented in the information processing apparatus, an operating system of the information processing apparatus having a general-use printing program which is implemented in the operating system in advance, wherein the method includes: 
 when a general-use printing program, which is implemented in an operating system of the information processing apparatus in advance, receives a printing command to cause the printer to execute printing of an image, receiving a process setting used for processing image data generated by the general-use printing program, the image data indicating an 


generating a processed intermediate image data which is the intermediate image data to which a process based on the process setting is applied; 
determining whether a condition for restricting printing based on the processed image data is satisfied; and executing a first process of restricting printing based on the processed image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed image data when determining that the condition is not satisfied.
determining whether a condition for restricting printing based on the processed intermediate image data is satisfied; and executing a first process of restricting printing based on the processed intermediate image data when determining that the condition is satisfied, and executing a second process of not restricting the printing based on the processed intermediate image data when determining that the condition is not satisfied.


Claims 2-9 are rejected because it depends on rejected claim 1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672